Title: From George Washington to Benjamin Lincoln, 10 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        

                            Dear SirHead Quarters Newburgh April 10th 1782
                        
                        I have devoted almost my whole time & attention since leaving Philadelphia to reviewing &
                            examining into the particular state of the Troops which compose the Army under my immediate command—It gave me equal
                            surprize & concern to find that several Corps had not been able to get the new Cloathing compleated, so as to be
                            delivered to the Soldiers, & that the Men were actually in the most naked & distressed situation that can
                            be conceived—Under these circumstances, I could not hesitate, to Order the Uniform Coats & Breeches in the hands
                            of the State Clothier of Massachusetts to be immediately issued & to press the completion of the Cloathing by
                            every possible means—I enclose you the Copy of my Order to Mr Lunt, by which you will observe the mode of delivery or
                            transference is yet to be decided.
                        And now that I am speaking of Cloathing, I conceive it necessary for you to be informed, that there will be a
                            very considerable deficiency of Hats; thro’ the want of which, the beauty & uniformity
                            of the other Articles will be in a great measure lost (whenever they shall be compleated, which I hope will be effected in
                            a few weeks) and the Troops can never make a military appearance—Let me entreat that the Clothier may be enabled to
                            procure immediately a quantity sufficient to make up the deficiency, that the army may once be cloathed in compleat
                                uniforms.
                        From the present condition of the Army in the Article of shoes, the small quantity on hand, & the
                            continual & great consumption of them, I am also under very painful apprehensions that the Troops will again be
                            reduced to suffer the same calamities they have formerly experienced & the service be impeded on that account. it
                            is therefore my earnest desire, that such early & effectual measures may be adopted respecting the Contracts for
                            shoes, as will prevent the evils above mentioned.
                        You will recollect that I mentioned in my Letter of the 20th of Janry the subject of Summer Cloathing,
                            & communicated my wish that it might be in readiness for delivery by the 1st of May—that period is now near at
                            hand—I request to be made acquainted in what state of preparation the summer Cloathing is, & when it may be
                            expected to be issued. I am informed by the Asst Clothier at this Place, a very considerable quantity of Cloth now in the
                            Store proper for overalls, is prevented from being made by the want of thread; & that the completion of the
                            woollen Cloaths is likewise delayed for the want of metal suitable to make Buttons for them.
                        I am extremely sensible, from the late deranged state of our affairs, that it was not possible, for the
                            irregularity of the issues of Cloathing to be prevented at once, but cannot at the same time, forbear hoping &
                            expecting that more regularity & system may be introduced in future—for this purpose, I think
                            it highly necessary, that provision should be making, at this very moment, for the Cloathing of the
                            Army the next winter; as I observed very fully in my Letter of the 20th of Janry & which I beg leave to recommend
                            again in the most earnest manner. I have the honor to be &c.

                    